Citation Nr: 1326858	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service-connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2011 VA Form 9, the Veteran indicated that he wished to appear and present testimony before the Board via a videoconference hearing.  The RO sent the Veteran a notice in May 2012 indicating that a videoconference hearing had been scheduled for June 15, 2012.  The letter was sent to the Veteran's address of record; however, he did not appear for the hearing.

In an October 2012 correspondence from the Veteran, the Veteran said he had requested a hearing before the Board at the Muskogee, Oklahoma RO and wanted to know when his personal appearance would be.  Pursuant to 38 C.F.R. § 20.702(d), if an appellant fails to appear for a scheduled hearing . . . and good cause is shown for his or her failure to appear, the hearing will be rescheduled for the next available hearing date after the appellant or his or her representative gives notice that the contingency which gave rise to the failure to appear has been removed.  In this case, the Board finds that the Veteran should be given the benefit of the doubt that he did not receive the May 2012 notice from the RO scheduling his June 2012 videoconference hearing before the Board.  As the RO schedules videoconference hearings, a remand of these matters for the requested hearing is warranted.  38 C.F.R. §§ 3.103(a), 19.9, 19.25, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference Board hearing in Muskogee, Oklahoma.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


